QUALITY SYSTEMS, INC, #4121627 2 July 30, 2009, 9:00AMET Chairperson:Steven Plochocki Operator: Ladies and gentlemen, welcome to the 2010 First Quarter Results presentation on the 30th of July, 2009.Throughout today's recorded presentation, all participants will be in a listen-only mode.After the presentation, there will be an opportunity to ask questions.If any participant has difficulty hearing the presentation, please press the star, followed by the zero on your telephone for further assistance. I will now hand the conference over to Steve Plochocki.Please go ahead, sir. Steven Plochocki: Okay, thank you Yan, and welcome everyone to the Quality Systems Fiscal 2010 First Quarter Earnings call.With me are Paul Holt, our CFO; Donn Neufeld, the Senior Vice President of our QSI Dental Division; and Pat Cline, the President of our NextGen Division. Please note that the comments made on this call may include statements that are forward-looking within the meaning of security laws, including, without limitation, statements related to anticipated industry trends, the Company's plans, products, perspectives and strategies, preliminary and projected, and capital equity initiatives, and the implementation of potential impact of legal, regulatory or accounting requirements. I'll provide some opening comments and then turn it over to Paul, Donn, and Pat, in that order.First, the Company posted record net revenues of 66.6 million in the first quarter, an increase of 21% from the 55.2 million generated during the same quarter of the prior year.The Company reported net income of 10.3 million, down 7% when compared to net income of 11.1 million earned in the comparable quarter of the prior year.Fully diluted earnings per share was $0.36 in the quarter, which was down 10% compared to $0.40 per share earned in the same quarter last year. On February 17th of this year, the stimulus package for healthcare IT was signed into law. It laid the groundwork for a positive long-term outlook for our Company and for the sector in general. We remain very bullish on the stimulus impact as it continues to gain momentum throughout this year and into 2010. However, in the short run, the market continues to wait for clarity and certainty on the areas of meaningful use and certification. Our latest information tells us that the criteria for meaningful use will be published for final comment by December and formally adopted by April 2010. The plan for certification will be finished by the end of August, and the transition process for certifying EMR providers will begin in the fall of this year. This is what we know as of yesterday. We continue to believe, as we have consistently stated, that material impact will begin more so in 2010 with initial pickup later this calendar year. In the meantime, however, we are moving ahead. We are investing in sales and marketing, training and implementation, and development. We are using a multimedia approach to the market in terms of our marketing plan. We're targeting physicians, community health centers, Indian health services, and commercial insurance carriers. Some of our market-specific approaches include local and regional seminars, webinars on a regularly-scheduled basis, the development of a stimulus micro-site which keeps us up to date on all the information of the stimulus, a series of targeted direct mail campaigns throughout the remainder of this year into early next year, telemarketing approaches for follow-up and qualifying leads, an expansion of our trade show schedule, the continual development of our communication pieces for the buying market, and the routine use of email blasts to follow up on existing prospects and new customers. Quality Systems, Inc.Page1 7/30/2009 Additionally, we've established a grants resource center to help our customers understand not only federal, but state, local and other grant processes which are emerging out of the stimulus plan. We're also expanding our leadership speaker series this fall, and we'll be carrying that into the next calendar year, as well. We're planning our User Group meeting for November in Washington D.C., which is obviously an appropriate setting for the times. Last year we had 2,500 attendees at our meeting. We plan to top that mark this year. At that meeting, we're going to host an Analyst’s Day, similar to the day we had in Horsham last year. You know as the community health centers are starting to receive their grant monies, and that's this month, July—right now they're getting their information of the amounts they're getting and making decisions in how to utilize it. They have a two-year process in which to do that. And as our web hits continue to grow at a 50% growth clip and as our leads are now more than doubling on the monthly basis out of all those initiatives that we've rolled out, we are continuing to make investments in the business. One thing that we can control is we can control our state of preparedness for this great five-year opportunity that's ahead of us. We can't control the pace or the timing of the definition or certifying process. That sits in the government's hands. But by adding personnel and programs now, we will better ensure the future success of the Company and put ourselves in a better position to enhance shareholder value. I'll now turn it over to Paul, and Paul will take us through our financials. Paul? Paul Holt: Thanks, Steve, and hello everybody.I'm going to start with a high level discussion, and I'm going to move onto more details about each of our divisions. AsSteve mentioned, our consolidated first quarter revenue of 66.6 million represents a 21% increase over prior year, and our EPS this quarter of $0.36 was off 10% from the $0.40 we reported a year ago. And also as Steve mentioned, we had the most notable item is on our results, you see the system sales, which were impacted by uncertainty regarding final rules related to stimulus incentives as well as the way purchasing decisions are weighted to the timing of grant award announcements for federally qualified health centers. And this resulted in several opportunities being pushed into the September quarter and beyond. Quality Systems, Inc.Page2 7/30/2009 We do have numerous opportunities in this space for the September quarter and beyond with many of these grant award announcements being made in this month, in July.As Steve cited, we've increased spending in sales, marketing, implementation, development, and other critical areas in order to ramp up our capabilities to deliver on expected future volume related to the stimulus money. Our total headcount increased by 37 FTE's during the quarter, and that was as a result of some of these investments that we've been making.We also continue to be very optimistic about our opportunities with the upcoming stimulus. Consolidated system sales of 21.2 million this quarter was down 15% compared to 25 million in the prior year quarter due to the issues that I just mentioned.Our consolidated maintenance, EDI, and other service revenue rose 50% to 45.4 million compared to 30.3 million in the prior year quarter.Excluding the revenue from our revenue cycle management businesses that we grew through acquisition, this category of revenue rose 29% compared to the prior year. Consolidated maintenance, EDI, revenue cycle management, and other service revenue accounted for approximately 68% of total revenue this quarter versus approximately 55% a year ago.Our consolidated gross profit margin this quarter came in at 61.2%, down from 65.2% a year ago.The decline in our gross margin from last year was due primarily to the inclusion of revenue cycle management services at lower margins, as well as a proportional increase in EDI and other services as a percentage of our total revenue.These services carry lower margins compared to system sales. Our total SG&A expense increased by approximately 5.2 million to 20.5 million this quarter versus 15.3 million a year ago.Primary drivers of this increase included additional selling and marketing expenses in advance of the stimulus plan, category expenses associated with the new revenue cycle management division, as well as other SG&A expenses in the NextGen division.Our SG&A expense as a percentage of revenue this quarter was up to 30.7% compared to 27.6% a year ago. And moving on to our interest and other income for the June quarter, decreased down to 136,000 compared to 374,000 a year ago, and this was driven primarily by lower interest rates earned on our cash investments.Our effective income tax rate declined to 37.1% compared to 38.3% a year ago.The prior year tax provision did not include a benefit for the R&D tax credit, as the reenactment of the federal R&D tax credit statute did not occur until the fourth quarter of Fiscal 2009 and therefore, we had no benefit in the prior year tax provision. Moving to divisional performance.System sales in the NextGen division decreased 14% to 20.6 million this quarter versus 24 million a year ago.Continued growth in NextGen's base of installed users, as well as the revenue cycle management acquisitions, continued to drive maintenance, EDI and other revenue in that division.Total maintenance, EDI revenue cycle, and other revenue grew 55% higher than last year at 42.2 million versus 27.2 million.Revenue in this category excluding revenue cycle management grew 32%. Quality Systems, Inc.Page
